ARMED SERVICES BOARD OF CONTRACT APPEALS

Petition of --                             )
                                           )
IAP Worldwide Services, Inc.               )         ASBCA No. 59610-949
                                           )
Under Contract No. W5J9LE-l O-C-0025 )

APPEARANCES FOR THE CONTRACTOR:                      J. Alex Ward, Esq.
                                                     Ethan E. Marsh, Esq.
                                                       Jenner & Block LLP
                                                       Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Daniel B. McConnell, Esq.
                                                     Regina L. Schowalter, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Middle East
                                                      Winchester, VA

                ORDER PURSUANT TO BOARD RULE l(a)(5)
           DIRECTING CONTRACTING OFFICER TO ISSUE DECISION

        The contractor filed, under Board Rule l(a)(5), a request for an order directing
the contracting officer to render a decision on a 24 April 2014 monetary claim for
$436,861.65. The government has advised that a final decision on the claim will be
issued by 28 March 2015. The contractor has indicated that it has no objection to that
date. 1

       Accordingly, the Board hereby directs the contracting officer to issue a decision
on the contractor's claim by 30 March 2015. 2

       This Order completes all necessary action by the Board. If the contracting
officer fails to comply with this Order, such failure will be deemed a decision by the




1
  The Board expresses no opinion, at this time, on the contractor's statement that it
       "reserves the right to file an appeal of a deemed denial at any time prior to the
       agency's issuance of a contracting officer's final decision."
2
  28 March 2015 falls on a Saturday.
contracting officer denying the claim, and the contractor may appeal to this Board or
sue in the United States Court of Federal Claims pursuant to the Contract Disputes
Act, 41 U.S.C. §§ 7103(f)(5), 7104.

      Dated: 13 November 2014



                                                /~~
                                            /~N.STEL
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals




I concur                                         I concur




~KLEFORD
Administrative Judge
                                                ~(.~L/
                                                 MARK A. MELNICK
                                                 Administrative Judge
Vice Chairman                                    Armed Services Board
Armed Services Board                             of Contract Appeals
of Contract Appeals


       I certify that the foregoing is a true copy of the Order Pursuant to Rule l(a)(5)
of the Armed Services Board of Contract Appeals in ASBCA No. 59610-949, Petition
of IAP Worldwide Services, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                            2